Granger, J.
The question made in this case is, whether, the award for the performance of which the bon'd in snit was given is void, for the reason that it is not within the terms of the submission.
This question depends upon the construction to, be given-to the language used in the last clause of the submission, and what the true intent and meaning of the parties was as gathered from the words- of the instrument. It provides that the award in the premises shall be “final and conclusive, and shall be made to be executed within ten days after the award.” It seems very clear that the parties intended, and that the only proper construction of their language is, that the awards should in terms provide that it, should be executed within ten days after the award was made.
It is not so made, but, on the contrary, is entirely silent as to the time within, which it is to he executed. Its language is as follows: “ I do. therefore award, determine and order that the said James-Farrell shall pay to the said James Waller the sum of sixty-five dollars.”' This language iu no particular' follows the terms, of. the. submission as to, the time, when the award is to he executed. The plaintiff under it might demand the money as soon as the. award was published. Although the court might, say, if the submission was silent on the subject, that Farrell should have a reasonable time to pay under all the circumstances, yet as the parties have made-their own terms as to the time when the money is to be paid or the award executed, no, court can change those terms. Courts cannot, make contracts for parties., but can only enforce, the contracts, which they themselyes have made. In this case the parties have agreed that the award shall be made to “be executed within ten days,” That is to say, they intended that, the arbitrator, when he made his award,, should say in, many words, that the money to be paid, or thing to be done, should be paid or don© “within ten days” from the date or publication of the award, and it was essential that the award *484should in. terms provide that the sum awarded to he paid by Farrell should be paid within ten days after the award was made. As it was not so provided we think the award clearly void.
A new trial is advised.
In this opinion the other judges concurred; except Carpenter, J., who, having tried the case, in the court below, did not sit.